THE STATE OF SOUTH CAROLINA 

                       In The Supreme Court 


            In the Matter of Chester County Magistrate Angel Catina
            Underwood, Respondent.

            Appellate Case No. 2016-001420


                             Opinion No. 27665
             Submitted August 23, 2016 – Filed September 14, 2016


                           PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Joseph P.
            Turner, Jr., Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Stanley Lamont Myers, Sr., Esquire, of Moore Taylor
            Law Firm, P.A., of West Columbia, for respondent.



PER CURIAM: In this judicial disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for
Discipline by Consent pursuant to Rule 21 of the Rules for Judicial
Disciplinary Enforcement (RJDE) contained in Rule 502 of the South
Carolina Appellate Court Rules (SCACR). In the agreement, respondent
admits misconduct and consents to the imposition of any discipline up to a
one year suspension from judicial duties. She requests that any suspension be
imposed retroactively to May 8, 2015, the date of her interim suspension.
We accept the agreement and impose a public reprimand. The facts as set
forth in the agreement are as follows.
                                     Facts
On May 18, 2011, respondent was appointed a magistrate. At the time,
respondent's husband had retired from the South Carolina Law Enforcement
Division and he did not hold any political offices. Respondent's husband later ran
for and was elected Sheriff of Chester County.

South Carolina Court Administration forwarded a spreadsheet to ODC which
indicated that, between July 1, 2013, and sometime in April of 2015, respondent's
"judge code" was entered as having handled numerous traffic citations, arrest
warrants, and bond hearings in Chester County Sheriff's Department cases. A total
of 101 cases were identified with respondent's "judge code." In response to this
information, Court Administration went to the Chester County Magistrate's Office
and obtained a sampling of cases which corroborated respondent's involvement in
cases involving the Chester County Sheriff's Department.

In mitigation, respondent states she attempted to follow the remittal of
disqualification process on many of the matters, but now recognizes she did so
incorrectly after having reviewed Section 3F of Canon 3 of the Code of Judicial
Conduct, Rule 501, SCACR, with ODC. Respondent asserts she thought that she
was complying with the remittal requirements by announcing her conflict before
court and proceeding when no objections were voiced. She now recognizes that
remittal requires that the disclosure be made on the record to each defendant, that
each defendant be given time to consider the matter with counsel, and that the
defendant's decision on the matter be placed on the record.

Respondent also incorrectly believed that when defendants requested she take their
plea and/or knew her connection with the Sheriff's Department that the conflict
was waived and she could take the plea. Respondent now recognizes that in these
situations she was required to comply with the requirements of Section 3F of
Canon 3. Respondent submits that she will comply with Section 3F at all times in
the future.

In one instance, respondent mistakenly conducted a jury trial thinking that she
could preside over the trial since the jury would decide the matter. Respondent
now recognizes she must comply with Section 3F of Canon 3 in all jury trials.

In mitigation, respondent offers that no parties complained about the bonds that she
set or the disposition of matters in question. ODC confirms it has received no
complaints from the defendants in question.

Respondent now asserts she understands the requirements of Section 3F of Canon
3 and submits that she will fully comply with the requirements of Section 3F of
Canon 3 in all matters in the future.
                                          Law 

Respondent admits that by her conduct she has violated the following provisions of
the Code of Judicial Conduct, Rule 501, SCACR: Section 2E of Canon 3 (judge
shall disqualify herself in proceeding in which judge's impartiality might
reasonably be questioned) and Section 3F of Canon 3 (judge disqualified by terms
of Section 3E may disclose on record basis of judge's disqualification and may ask
parties and their lawyers to consider, out of presence of judge, whether to waive
disqualification. If following disclosure of basis for disqualification, parties and
lawyers, without participation by judge, agree that judge should not be disqualified
and judge is then willing to participate, judge may participate in the proceeding;
agreement shall be incorporated in record of proceeding).

Respondent also admits that her misconduct constitutes grounds for discipline
pursuant to the following Rules for Judicial Disciplinary Enforcement, Rule 502,
SCACR: Rule 7(a)(1) (it shall be ground for discipline for judge to violated Code
of Judicial Conduct).

                                       Conclusion

We find respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand respondent for her misconduct.1

PUBLIC REPRIMAND.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.




1
    Respondent's interim suspension is lifted.